
	

113 S475 IS: Eunice Kennedy Shriver Act
U.S. Senate
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 475
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2013
			Mr. Harkin (for himself
			 and Mr. Blunt) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To reauthorize the Special Olympics Sport and Empowerment
		  Act of 2004, to provide assistance to Best Buddies to support the expansion and
		  development of mentoring programs, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Eunice Kennedy Shriver
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Reauthorization of Special Olympics Act
					Sec. 101. Reauthorization.
					TITLE II—Best Buddies 
					Sec. 201. Findings and purpose.
					Sec. 202. Assistance for Best Buddies.
					Sec. 203. Application and annual report.
					Sec. 204. Authorization of appropriations.
				
			IReauthorization of
			 Special Olympics Act
			101.ReauthorizationSections 2 through 5 of the Special Olympics
			 Sport and Empowerment Act of 2004 (42 U.S.C. 15001 note) are amended to read as
			 follows:
				
					2.Findings and
				purpose
						(a)FindingsCongress
				finds the following:
							(1)Special Olympics
				creates the possibilities of a world where everybody matters, everybody counts,
				and every person contributes.
							(2)The Government and
				the people of the United States recognize the dignity and value the giftedness
				of children and adults with intellectual disabilities.
							(3)The Government and the people of the United
				States recognize that children and adults with intellectual disabilities
				experience significant health disparities, including lack of access to primary
				care services and difficulties in accessing community-based prevention and
				treatment programs for chronic diseases.
							(4)The Government and the people of the United
				States are determined to end the isolation and stigmatization of people with
				intellectual disabilities, and to ensure that such people are assured of equal
				opportunities for community participation, access to appropriate health care,
				and inclusive education, and to experience life in a nondiscriminatory
				manner.
							(5)For more than 40
				years, Special Olympics has encouraged skill development, sharing, courage, and
				confidence through year-round sports training and athletic competition for
				children and adults with intellectual disabilities.
							(6)Special Olympics
				provides year-round sports training and competitive opportunities to more than
				4,200,000 athletes with intellectual disabilities in 30 individual and team
				sports and plans to expand the benefits of participation through sport to more
				than a million additional people with intellectual disabilities within the
				United States and worldwide over the next 5 years.
							(7)Research shows that participation in
				activities involving both people with intellectual disabilities and people
				without disabilities results in more positive support for inclusion in society,
				including in schools.
							(8)Special Olympics
				has demonstrated its ability to provide a major positive effect on the quality
				of life of people with intellectual disabilities, improving their health and
				physical well-being, building their confidence and self-esteem, and giving them
				a voice to become active and productive members of their communities. In the
				United States, for example, adults with intellectual disabilities who have
				participated in Special Olympics have a 100 percent greater chance of being
				employed than adults with intellectual disabilities who have not.
							(9)In society as a
				whole, Special Olympics has become a vehicle and platform for reducing
				prejudice, improving public health, promoting inclusion efforts in schools and
				communities, and encouraging society to value the contributions of all
				members.
							(10)The Government of
				the United States enthusiastically supports the Special Olympics movement,
				recognizes its importance in improving the lives of people with intellectual
				disabilities and their families, and recognizes Special Olympics as a valued
				and important component of the global community.
							(b)PurposeThe
				purposes of this Act are to—
							(1)provide support to
				Special Olympics to increase athlete participation in, and public awareness
				about, the Special Olympics movement, including efforts to promote broader
				community inclusion;
							(2)dispel negative
				stereotypes and establish positive attitudes about people with intellectual
				disabilities;
							(3)build community
				engagement through sports and related activities; and
							(4)promote the
				extraordinary gifts and contributions of people with intellectual
				disabilities.
							3.Assistance for
				Special Olympics
						(a)Education
				activitiesThe Secretary of Education may award grants to, or
				enter into contracts or cooperative agreements with, Special Olympics to carry
				out each of the following:
							(1)Activities to promote the expansion of
				Special Olympics, including activities to increase the full participation of
				people with intellectual disabilities in athletics, sports and recreation, and
				other inclusive school and community activities with people without
				disabilities.
							(2)The design and
				implementation of Special Olympics education programs, including character
				education and volunteer programs that support the purposes of this Act, that
				can be integrated into classroom instruction and community settings, and are
				consistent with academic content standards.
							(b)International
				activitiesThe Secretary of State, acting through the Assistant
				Secretary of State for Educational and Cultural Affairs, may award grants to,
				or enter into contracts or cooperative agreements with, Special Olympics to
				carry out each of the following:
							(1)Activities to
				increase the participation of people with intellectual disabilities in Special
				Olympics outside of the United States.
							(2)Activities to
				improve the awareness outside of the United States of the abilities of people
				with intellectual disabilities and the unique contributions that people with
				intellectual disabilities can make to society, and to promote active support
				for sports programs for people with intellectual disabilities.
							(c)Healthy
				athletes
							(1)In
				generalThe Secretary of Health and Human Services may award
				grants to, or enter into contracts or cooperative agreements with, Special
				Olympics for the implementation of on-site health assessments, screening for
				health problems, health education, community-based prevention, data collection,
				and referrals to direct health care services.
							(2)CoordinationActivities
				under paragraph (1) shall be coordinated with appropriate health care entities,
				including private health care providers, entities carrying out local, State,
				Federal, or international programs, and the Department of Health and Human
				Services, as applicable.
							(d)LimitationAmounts
				appropriated to carry out this section shall not be used for direct treatment
				of diseases, medical conditions, or mental health conditions. Nothing in the
				preceding sentence shall be construed to limit the use of non-Federal funds by
				Special Olympics.
						4.Application and
				annual report
						(a)Application
							(1)In
				generalTo be eligible for a grant, contract, or cooperative
				agreement under subsection (a), (b), or (c) of section 3, Special Olympics
				shall submit an application at such time, in such manner, and containing such
				information as the Secretary of Education, Secretary of State, or Secretary of
				Health and Human Services, as applicable, may require.
							(2)ContentAt
				a minimum, an application under this subsection shall contain each of the
				following:
								(A)ActivitiesA
				description of activities to be carried out with the grant, contract, or
				cooperative agreement.
								(B)Measurable
				goalsA description of specific measurable annual benchmarks and
				long-term goals and objectives to be achieved through specified activities
				carried out with the grant, contract, or cooperative agreement, which specified
				activities shall include, at a minimum, each of the following
				activities:
									(i)Activities to
				increase the full participation of people with intellectual disabilities in
				athletics, sports and recreation, and other inclusive school and community
				activities with people without disabilities.
									(ii)Education
				programs that dispel negative stereotypes about people with intellectual
				disabilities.
									(iii)Activities to
				increase the participation of people with intellectual disabilities in Special
				Olympics outside of the United States and promote volunteerism on behalf of
				such activities.
									(iv)Health-related
				activities as described in section 3(c).
									(b)Annual
				report
							(1)In
				generalAs a condition on receipt of any funds for a program
				under subsection (a), (b), or (c) of section 3, Special Olympics shall agree to
				submit an annual report at such time, in such manner, and containing such
				information as the Secretary of Education, Secretary of State, or Secretary of
				Health and Human Services, as applicable, may require.
							(2)ContentAt
				a minimum, each annual report under this subsection shall describe—
								(A)the degree to
				which progress has been made toward meeting the annual benchmarks and long-term
				goals and objectives described in the applications submitted under subsection
				(a); and
								(B)demographic data
				about Special Olympics participants, including the number of people with
				intellectual disabilities served in each program referred to in paragraph
				(1).
								5.Authorization of
				appropriationsThere are
				authorized to be appropriated—
						(1)for grants,
				contracts, or cooperative agreements under section 3(a), $9,500,000 for fiscal
				year 2014, and such sums as may be necessary for each of the 4 succeeding
				fiscal years;
						(2)for grants,
				contracts, or cooperative agreements under section 3(b), $4,500,000 for fiscal
				year 2014, and such sums as may be necessary for each of the 4 succeeding
				fiscal years; and
						(3)for grants, contracts, or cooperative
				agreements under section 3(c), $8,500,000 for fiscal year 2014, and such sums
				as may be necessary for each of the 4 succeeding fiscal
				years.
						.
			IIBest
			 Buddies 
			201.Findings and
			 purpose
				(a)FindingsCongress
			 finds the following:
					(1)Best Buddies
			 operates the first national social and recreational program in the United
			 States for people with intellectual disabilities.
					(2)Best Buddies is
			 dedicated to helping people with intellectual disabilities become part of
			 mainstream society.
					(3)Best Buddies is
			 determined to end social isolation for people with intellectual disabilities by
			 promoting meaningful friendships between them and their typical peers in order
			 to help increase the self-esteem, confidence, and abilities of people with and
			 without intellectual disabilities.
					(4)Since 1989, Best
			 Buddies has enhanced the lives of people with intellectual disabilities by
			 providing opportunities for 1-to-1 friendships and integrated
			 employment.
					(5)Best Buddies is an
			 international organization spanning 1,500 middle school, high school, and
			 college campuses.
					(6)Best Buddies
			 implements programs that will positively impact more than 700,000 individuals
			 in 2013.
					(7)The Best Buddies
			 Middle Schools program matches middle school students with intellectual
			 disabilities with other middle school students and supports 1-to-1 friendships
			 between them.
					(8)The Best Buddies
			 High Schools program matches high school students with intellectual
			 disabilities with other high school students and supports 1-to-1 friendships
			 between them.
					(9)The Best Buddies
			 Colleges program matches adults with intellectual disabilities with college
			 students and creates 1-to-1 friendships between them.
					(10)The Best Buddies
			 e-Buddies program supports e-mail friendships between people with and without
			 intellectual disabilities.
					(11)The Best Buddies
			 Citizens program pairs adults with intellectual disabilities in 1-to-1
			 friendships with other people in the corporate and civic communities.
					(12)The Best Buddies
			 Jobs program promotes the integration of people with intellectual disabilities
			 into the community through supported employment.
					(13)The Best Buddies
			 Ambassadors program educates and empowers people with intellectual disabilities
			 to be leaders and public speakers in their schools, communities, and
			 workplaces. Best Buddies Ambassadors prepares people with intellectual
			 disabilities to become active agents of change.
					(14)Best Buddies
			 Promoters empowers youth to become advocates for people with intellectual
			 disabilities. Students who take part in Best Buddies Promoters are introduced
			 to the disability rights movement and the importance of inclusion through local
			 awareness events.
					(b)PurposeThe
			 purposes of this title are to—
					(1)provide support to
			 Best Buddies to increase participation in and public awareness about Best
			 Buddies programs that serve people with intellectual disabilities;
					(2)dispel negative
			 stereotypes about people with intellectual disabilities; and
					(3)promote the
			 extraordinary contributions of people with intellectual disabilities.
					202.Assistance for
			 Best Buddies
				(a)Education
			 activitiesThe Secretary of Education may award grants to, or
			 enter into contracts or cooperative agreements with, Best Buddies to carry out
			 activities to promote the expansion of Best Buddies, including activities to
			 increase the participation of people with intellectual disabilities in social
			 relationships and other aspects of community life, including education and
			 employment, within the United States.
				(b)LimitationsAmounts
			 appropriated to carry out this title may not be used for direct treatment of
			 diseases, medical conditions, or mental health conditions.
				(c)Rule of
			 constructionNothing in this title shall be construed to limit
			 the use of non-Federal funds by Best Buddies.
				203.Application and
			 annual report
				(a)Application
					(1)In
			 generalTo be eligible for a grant, contract, or cooperative
			 agreement under section 202(a), Best Buddies shall submit an application at
			 such time, in such manner, and containing such information as the Secretary of
			 Education may require.
					(2)ContentAt
			 a minimum, an application under this subsection shall contain the
			 following:
						(A)A description of
			 activities to be carried out under the grant, contract, or cooperative
			 agreement.
						(B)Information on
			 specific measurable goals and objectives to be achieved through activities
			 carried out under the grant, contract, or cooperative agreement.
						(b)Annual
			 report
					(1)In
			 generalAs a condition of receipt of any funds under section
			 202(a), Best Buddies shall agree to submit an annual report at such time, in
			 such manner, and containing such information as the Secretary of Education may
			 require.
					(2)ContentAt
			 a minimum, each annual report under this subsection shall describe the degree
			 to which progress has been made toward meeting the specific measurable goals
			 and objectives described in the applications submitted under subsection
			 (a).
					204.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Secretary of Education for grants,
			 contracts, or cooperative agreements under section 202(a), $4,000,000 for
			 fiscal year 2014 and such sums as may be necessary for each of the 4 succeeding
			 fiscal years.
			
